AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Northern District
                                                       __________  District of
                                                                            of __________
                                                                               Georgia
                    SPARKLE STIDWELL
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:19-cv-401-MHC
                     YASIN ABDULAHAD
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                         Fulton County District Attorney's Office
 To:                                                             141 Pryor Street SW
                                                                  Atlanta, GA 30303
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment #2



  Place: Spears & Filipovits, LLC                                                       Date and Time:
           1126 Ponce de Leon Ave.
           Atlanta, GA 30306                                                                                   January 18, 2021

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: January 7, 2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                      /s/Brian Spears
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Sparkle Stidwell                                                         , who issues or requests this subpoena, are:
Brian Spears, 1126 Ponce de Leon Ave., Atlanta, GA 30306, brian@civil-rights.law, 404-872-7086

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                             Stidwell v. Abdulahad
                               1:19-cv-401-MHC
                      Subpoena Duces Tecum Attachment #2


With reference to the investigation of the Fulton County District Attorney’s Office,
Case Number 17-OIS-0355, [or any other investigation conducted by the Fulton
County District Attorney’s Office pertaining to the shooting death of Deaundre
Phillips by Officer Yasin Abdulahad] produce the following:
1. A copy of each statement taken or received from any witness to the incident
wherein the Defendant shot Mr. Phillips and statement taken or received from any
witness to the investigation of the incident.

2. Photographs of the scene of the shooting, including but not limited to the
exterior and interior of the vehicle in which Phillips was shot, and including

      Photographs and measurement of bullet holes;
      Photographs and documentation of all patterns and wounds;
      Determination and documentation of bullet impact sites and their direction
      Determination and documentation of gunshot residue pattern evidence on
      Phillips body and clothing and on the person or clothing of the Defendant;
      Location and documentation of all spent bullets and casings;
      Location and documentation of all involved weapons;
      Photographs and documentation of all bloodstain patterns.

3. Material received or secured by any investigative personnel from or about the
Defendant on the occasion of the incident involving the shooting of Mr. Phillips
including, but not limited to: weapons and ammunition; hand swabs for gunshot
residue; clothing and shoes; statements related to the incident.

4. Material received or secured by any investigative personnel from or concerning
the remains of the decedent including but not limited to: clothing and shoes; blood
patterns and gunshot residue patterns; gunshot hand swabs; gunshot wounds and
other injury patterns; medical and autopsy reports and photos; toxicology reports.

5. Material received or secured by any investigative personnel from or concerning

                                     Page 1 of 4
the scene of the incident involving the shooting of Mr. Phillips including, but not
limited to: bloodstains and their patterns; body position and location; bullets,
casings and fragments; bullet trajectory; fingerprints, show prints and other imprint
evidence; motor vehicle parts; the Event Data Recorder [also known as the “black
box”] from the motor vehicle in which Phillips was located at the time that he was
shot; tire tracks.

6. Reports of or documentation of any reconstruction or re-enactment activities
relating to the incident or the investigation of the incident.

7. Documentation of each and every person who was allowed into the incident
scene area following the shooting, including the name and contact information for
each person who was detailed to be responsible for the monitoring of the crime
scene area while investigative efforts were being conducted at the scene the night
of the shooting.

8. All Laboratory Analyses of the cartridge cases/shells found at the scene.

9. All analyses of the weapon used by the Defendant to shoot Mr. Phillips
including, but not limited to, any analysis of the functionality of the weapon, the
mechanisms of the weapon.

10. All analyses of the weapon alleged by Abdulahad and/or Detective Roberson
and/or other law enforcement personnel to have been found in the floorboard of the
vehicle in which Phillips was located at the time that he was shot.

11. All analyses of the gunshot residue [GSR] from the muzzle of the weapon
fired by Defendant Abdulahad, powder particles on target surface, such as skin,
body, wound, clothing.

12. All analyses of GSR from cylinder gap including GSR particles on hands,
clothing and all GSR particles identification.

13. Provide the results of the inspection of or evaluation of the following for
bloodstain pattern and tissue examination: tissue, blood deposits on officer’s
clothing; tissue, blood deposits on decedent’s clothing; tissue, blood deposits on

                                      Page 2 of 4
weapons; blood flows and drip patterns on body; high velocity blood spatters on
hands or on interior or exterior of the vehicle [in which Phillips was shot]; high
velocity blood spatters on arms.

14. Provide a copy of all documents, images and recordings associated with or
arising from the forensic medical examination performed on Mr. Phillips
including, but not limited to, the forensic pathologist report, the tissue sample
testing, all blood or other fluid sampling and testing.

15. A copy of any and all documents reflecting the results of each and any of the
following types of analyses: Wound pattern analysis
      Distance estimation
      Blood spatter pattern analysis
      GSR pattern determination
      Gunshot wound pattern analysis
      Trajectory determination
      Casing ejection pattern analysis
      Bullet damage and ricochet pattern
      Location and position of police officer at time of discharge of firearm
      Location and position of decedent at the time of discharge of firearm
      The sequence of the shooting event

16. Copies of any and all video and audio recordings of any of the circumstances
of Defendant Abdulahad’s encounter with Mr. Phillips, prior to and following the
shooting, including any and all channels of communication and recording available
to the Atlanta Police Department and including the video feed of any and all video
cameras which were operational at the Annex during the incident.

17. Records which reflect or contain information pertaining to the following:
circumstances in which Phillips was encountered; the names and ranks of all
officers involved at the scene; the identities of all persons who have had access to
the shooting scene including emergency medical service personnel and firefighters;
the time of dispatch and arrival of any back up officers; the clothing worn by the
Defendant officer at the time of the shooting.

18. Produce the clothing worn by Defendant Abdulahad at the time of the

                                     Page 3 of 4
shooting.

19. Produce any and all statements, whether written or recorded, taken from any
person during the course of the investigation into the circumstances surrounding
the shooting of Mr. Phillips.

20. Produce a copy of each record concerning or describing a re-enactment of part
or all of the incident of January 26, 2017, involving Yasin Abdulahad and
Deaundre Phillips.

21. Produce a copy of each photographic or video image of the incident of January
26, 2017, which involved Yasin Abdulahad and Deaundre Phillips and each
photographic or video image taken during the course of the investigation [by any
person or entity] into the facts and circumstances surrounding the incident of
January 26, 2017.

22. Produce a copy of any record or document that contains any report of or
allegation of “gang membership” or affiliation on the part of Deaundre Phillips.




                                     Page 4 of 4
